Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Biostar Pharmaceuticals, Inc. We hereby consent to the incorporation by reference in the Registration Statement on Form S-8of Biostar Pharmaceuticals, Inc. of our report dated March 27, 2012 relating to the consolidation financial statements, which appears in the Annual Report on Form 10-K of Biostar Pharmaceuticals, Inc. for the year ended December 31, 2011. /s/ Mazars CPA Limited Mazars CPA Limited Certified Public Accountants Hong Kong August 17, 2012
